DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed May 18, 2022.  Claims 7 and 16 have been amended.  Claim 12, 17, and 18 have been cancelled.  Claims 1-6 and 9-11 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 1-6 and 9-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 and 9-11 have been cancelled.

Claims 7, 8, and 13-16 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/44703, filed July 31, 2017, which claims priority to U.S. Provisional Application No. 62/369735, filed August 1, 2016.


Withdrawal of Rejections:


	The rejection of claims 12, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn.
	The rejection of claims 7, 8, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Schwenninger et al., is withdrawn.
The rejection of claims 7, 8, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hodal et al., is withdrawn.
The rejection of claims 7 and 13 under 35 U.S.C. 102(a)(1) as obvious over Schwenninger et al., and further in view of Sookkhee et al., is withdrawn.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hodal et al., and further in view of Sookkhee et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Schwenninger et al. (Characterization of Low-Molecular-Weight Antiyeast Metabolites Produced by a Food-Protective Lactobacillus-Propionibacterium Coculture, Journal of Food Protection, Vol. 71, No. 12, (2008), pp.  2481-2487 – Previously Presented), and Hodal et al. (US 2009/0117056; Published 2009 – Previously Presented). 
Schwenninger et al. teach a composition comprising Lactobacillus paracasei strain SM20, which is purified Lactobacillus paracasei, encapsulated in gellan gum-containing gel beads (Abs.; p. 2482, Left Col., Cell Immobilization).
Hodal et al. teach probiotic compositions formulated into oral dosage forms, including chewing gum or a chewable tablet (Abs.; Para. 51, Line 1-5).  Probiotic species present in the composition include Lactobacillus paracasei, and addition components present in the composition include gellan gum (Para. 25, Line 1-6; Para. 26, Line 1-4).
However, neither Schwenninger et al. nor Hodal et al. teach or render obvious a composition, including a chewing gum composition, comprising a gellan together with the specific Lactobacillus paracasei strain 28.4 deposited with ATCC accession number PTA-126984.  This limitation, when taken in conjunction with the whole of the claimed composition, is not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 7, 8, and 13-16 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653